internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-115254-00 date date distributing controlled sec_1 sec_2 newco business m business n business o state z plr-115254-00 shareholder a shareholder b shareholder c aa bb cc date a date b date c dollar_figurexxx this is in response to a letter dated date for rulings concerning the federal_income_tax consequences of a proposed transaction additional information was submitted date november and november the material information submitted for consideration is summarized below distributing a state z corporation is a holding_company and the common parent of a consolidated_group distributing wholly owns controlled a state z corporation engaged in business m sec_1 a state z corporation engaged in business n and sec_2 a state z corporation engaged in business o distributing has three shareholders shareholder a shareholder b and shareholder c collectively the shareholders who own aa bb and cc interests respectively distributing acquired control of controlled on date a from the shareholders in a transaction qualifying under sec_351 in which no party to the transaction recognized gain_or_loss distributing controlled sec_1 and sec_2 each use the accrual_method of accounting for their federal_income_tax returns and have a taxable_year ending on date b we have received financial information indicating that business m business n plr-115254-00 and business o each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years significant disagreements between the shareholders have taken place which have adversely effected the management and operations of controlled sec_1 and sec_2 accordingly the directors of distributing propose the following transaction pursuant to an executed agreement and plan of corporate separation and reorganization signed on date c sec_1 and sec_2 declared and paid dividends totaling dollar_figurexxx to distributing on date c who transferred the full amount of such dividends to controlled on the following day distributing will distribute all of the controlled stock to shareholder a in exchange for all of shareholder a’s distributing stock shareholder a will contribute all of controlled stock to newco in exchange for all of the newco stock pursuant to a sec_351 transaction following the transaction controlled will be owned by newco which is wholly owned by shareholder a and distributing will be owned by shareholder b and shareholder c the taxpayers have made the following representations in connection with the proposed transaction a the fair_market_value of the controlled stock to be received by shareholder a will be approximately equal to the fair_market_value of the distributing stock surrendered in the exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the years of financial information submitted on behalf of controlled sec_1 and sec_2 is representative of such corporation’s present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction at least of the fair_market_value of the gross assets of distributing will consist of stock and securities of sec_1 and sec_2 the controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the code plr-115254-00 e following the transaction controlled sec_1 and sec_2 will each continue the active_conduct of its trade_or_business independently and with its separate employees f the proposed distribution of the stock of controlled is carried out for the following corporate business_purpose to end shareholder disputes resolve management deadlock and alleviate associated inefficiencies the distribution of the stock of controlled is motivated in whole or substantial part by the above corporate business_purpose g distributing is not a s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 nor for anyone to make an election for distributing or controlled to be treated as a qualified_subchapter_s_subsidiary within the meaning of sec_1361 h there is no plan or intention by any shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing controlled or newco after the transaction except for the planned transfer of stock of controlled to newco as described in step of the proposed transaction i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction j there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock l immediately before the proposed distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled stock and controlled’s excess_loss_account if any with respect to any subsidiary stock will be included in income immediately before the proposed distribution m payments made in connection with all continuing transactions if any between distributing and its affiliates and controlled and its affiliates will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s plr-115254-00 length n no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled p the transfer of stock of controlled by shareholder a to newco will qualify under sec_351 of the code based solely on the information submitted and the representations as set forth above it is held as follows distributing will recognize no gain_or_loss on the distribution of the controlled stock to shareholder a shareholder a will recognize no gain_or_loss and no amount will be included in shareholder a’s income upon receipt of controlled stock in exchange for shareholder a’s distributing stock sec_355 the basis of the controlled stock received by shareholder a in the transaction will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder a in the transaction will include the holding_period of the distributing stock surrendered in exchange therefor provided shareholder a held the distributing stock as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 of the income_tax regulations except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction a copy of this letter should be attached to the federal_income_tax returns of the plr-115254-00 taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours associate chief_counsel corporate by ken cohen senior technical reviewer branch
